378 F.2d 1022
Gary Lee TOMPA, Appellant,v.C. C. PEYTON, Superintendent of the Virginia StatePenitentiary, Appellee.
No. 11170.
United States Court of Appeals Fourth Circuit.
Argued May 4, 1967.Decided June 8, 1967.

Louis S. Herrink, Jr., Richmond, Va.  (Court-assigned Counsel), for appellant.
Reno S. Harp.  III, Asst. Atty. Gen., of Virgina (Robert Y. Button, Atty. Gen., of Virginia, on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BRYAN, Circuit judges.
PER CURIAM:


1
This is a sequel to Tompa v. Commonwealth of Virginia, 4 Cir., 331 F.2d 552.  It comes up now after a plenary hearing from findings and conclusions that Tompa's representation in defending the criminal charges against him in the state court was not so deficient as to present a constitutional issue.  The record lends adequate support for the District Court's findings and conclusions, and the judgement dismissing the petition for a writ of habeas corpus is affirmed.


2
Affirmed.